Undercofler, Justice.
The appeal in this case is from an alimony award in favor of the wife in the amount of $100 per week. The husband contends that this amount was not authorized by the evidence, was contrary to the evidence, was without evidence to support it, was an abuse of discretion, and was against the weight of evidence. Held:
We have carefully reviewed the evidence in this case, and find that the contentions of the appellant are without merit.

Judgment affirmed.


All the Justices concur.